Citation Nr: 1400903	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-00 039 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 until September 1992.  He also had subsequent reserve duty, though the exact dates are unknown.  

These matters come before the Board of Veterans' Appeals (BVA) on appeal from a July 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran has filed a claim for service connection for PTSD.  The evidence shows that he been diagnosed with various psychiatric disorders.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has hereby construed the claim to be one for service connection for an acquired psychiatric disorder, to include PTSD.  In June 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, held via videoconference from the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

The Veteran claims that he currently experiences tinnitus, and that his tinnitus had its onset in service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of tinnitus.  In his June 2012 hearing, the Veteran testified that he was exposed to loud explosions in service and that he recalled experiencing ringing in his ears at that time.  See Hearing Transcript, p. 14.  The Veteran also stated that he reported ringing in the ears during service, but he was told he was merely trying to get out of duty.  See Id. at 10.  The Veteran's DD Form 214 supports the Veteran's contention of noise exposure, noting that the Veteran worked as an indirect fire infantryman in service.  The Board has considered the evidence of record and finds that the Veteran is both competent and credible to report on that which he experiences with his own senses, such as ringing in his ears after being exposed to explosions, even when not documented in his service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Shinseki, 23 Vet. App. 12 (2009).  Accordingly, the Board finds that the record documents an in-service injury.  

In June 2008, the Veteran was afforded a VA audio examination.  The examiner diagnosed the Veteran with tinnitus but stated that because there were multiple possible etiologies for the Veteran's tinnitus, and because the Veteran did not complain of tinnitus in service, he could not determine its etiology without resorting to mere speculation.  The Board does not find this opinion to be probative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that the Board cannot rely on a medical opinion that was unable to establish the required linkage between a current disability and service without resorting to mere speculation as cause for denying a veteran's claim); see also Bouton v. Peake, 23 Vet. App. 70, 73 (2008) (holding that it is improper for a VA examiner to consider the absence of evidence to be negative evidence when providing an opinion as to the etiology of a disability).  

Therefore, despite the opinion from the VA examiner, the Board has examined the evidence in a light most favorable to the Veteran and concluded that the most competent and credible evidence of record lies in the Veteran's lay statements regarding the onset of his tinnitus in active duty and the existence of the condition since that time.  Accordingly, the Board finds that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's current tinnitus is due to his military service.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for his tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  

First, the Board finds that additional notice is required to meet VA's duty to notify.  During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  In some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified. 

In this case, the Veteran has not been advised of the new (or any) version of 38 C.F.R. § 3.304(f). On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f). 

Second, the Board finds that further attempts must be made to verify the Veteran's claimed stressor.  Since filing his claim for benefits in November 2007, the Veteran has repeatedly asserted that he experienced a non-combat stressor in service.  Specifically, he contends that he witnessed a fellow soldier's accidental death and the injury of several other soldiers during a training accident in Germany.  He believes this led to his current psychiatric disorder.  

Numerous statements reflect that the Veteran reported that in May 1988, upon stepping briefly away from the firing line while practicing, one of the cannons misfired, resulting in the death of one soldier (the Veteran's roommate) and the injury of several others.  The Veteran also submitted newspaper articles from the time documenting the occurrence of the accident.  A buddy statement submitted by A.J. (also specifically mentioned in the newspaper articles) asserts that the Veteran was part of A.J.'s unit, and that he was present during the training accident.  

The Board notes that the service personnel records indicate that the Veteran was assigned to the 2nd Battalion of the 87th Infantry.  However, the accident in question occurred in the 1st Battalion of the 36th Infantry.  This discrepancy is also evident from A.J.'s buddy statement, which identifies his unit as the 1st Battalion of the 36th Infantry.  

In May 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) reported that it was unable to verify that the Veteran's unit, the 2nd Battalion of the 87th Infantry, was attached to the 1st Battalion of the 36th Infantry at the time of the accident.  There was no formal finding of unavailability.  The Veteran's personnel file was also requested, but it appears to be incomplete, as it does not include documents from the period in question.  

The Board finds that the JSRRC finding does not adequately address the Veteran's reported stressor account.  Although a search was commenced to verify the relationship between the two units in question, no attempt was made to obtain other sources of corroborating evidence.  As part of its duty to assist, the RO/AMC must thoroughly investigate the potentially verifiable stressor and contact the National Personnel Records Center (NPRC), JSRRC, NARA, or other appropriate sources to obtain records pertaining to the alleged incident that occurred while the Veteran was stationed in Germany during the applicable time frame.  Thus, the Board finds that remand for additional development is warranted in accordance with 38 C.F.R. § 3.159 (c)(2)(i).  

Finally, the Board finds that the Veteran must be scheduled for a VA examination to determine the etiology of any diagnosed psychiatric disorders, to include PTSD.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that service treatment records show that the Veteran was seen in November 1988 for a psychological disorder.  The physician provided a diagnosis of psycho-social disorder and noted that the Veteran was experiencing stress due to his divorce and new job.  The examiner also opined that the Veteran was impaired due to alcohol consumption.  The post-service clinical record shows that, beginning in 2008, the Veteran has been diagnosed with and treated for anxiety disorder and depressive disorder.  The record shows that he has exhibited PTSD symptoms, but it is not clear that he has been formally diagnosed.  

From this record, it is unclear whether the Veteran currently has a diagnosis of acquired psychiatric disorder and whether any such disability is related to the Veteran's active duty service.  Consequently, a remand to secure further medical examination and advisory opinions is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the April 2009 VA treatment record.  

2.  Send a letter to the Veteran informing him of the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304(f).

3.  The RO/AMC must undertake any necessary development to independently verify the above-referenced stressor, including contacting the JSRRC, NARA, NPRC, or other appropriate agency, and obtaining the Veteran's entire personnel file. The agencies contacted should provide any available information, to include unit records, that might corroborate the Veteran's alleged in-service stressor from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the RO/AMC must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

4.  After securing any corroborating evidence from the aforementioned agencies, regardless of whether or not the reported stressor incident is additionally verified, the RO/AMC must arrange for a VA psychiatric examination with the appropriate clinician to determine the nature and etiology of any claimed acquired psychiatric disorder, to include PTSD.  If verification of the reported stressor has been conceded, the RO/AMC must include that information in its examination request.  The claims file, to include a copy of this remand and any stressor verification information, should be made available to and reviewed by the examiner.  

The examiner must review the pertinent evidence and undertake any indicated studies.  The examiner must then provide a diagnosis for each psychiatric disability found, made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).  For each diagnosis, the examiner should provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressor(s). 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

5.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remained denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.










	(CONTINUED ON NEXT PAGE)


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


